Citation Nr: 1537565	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  08-25 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to May 1976 and from March 1979 to August 1979. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board remanded the case in October 2011 to afford the Veteran an opportunity to testify at a hearing.  A hearing was subsequently held before the undersigned Veterans Law Judge in April 2013.  A copy of the transcript is associated with the Veteran's Virtual VA file.

In June 2013, the Board issued a decision reopening the claim for service connection for a bilateral foot disorder and remanding the underlying merits of that claim.  That development was completed, and the case has since been returned to the Board for appellate review.  

The Board also notes that the Veteran's appeal had originally included the issue of entitlement to service connection for a right knee disorder.  However, during the pendency of the appeal, the RO granted that claim in a May 2014 rating decision.  The grant of service connection constitutes a full award of the benefits sought on appeal with respect to this issue. See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned). Therefore, the issue of entitlement to service connection for a right knee disorder is no longer on appeal, and no further consideration is needed.

In additional to the paper claims file, the Board has reviewed the records contained in the Veteran's Virtual VA paperless claims file and the Veterans Benefits Management System claims file.  The electronic records contain a transcript of the April 2013 hearing, treatment records that were reviewed by the RO, and a brief submitted by the Veteran.  The remaining records are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Moreover, the Board notes that the Veteran's representative submitted a waiver of the RO's initial consideration of any additional evidence in May 2015.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The April 2014 VA examiner diagnosed the Veteran with small retrocalcaneal spurs bilaterally and opined that it was less likely than not that the disorder was incurred in or caused by his military service.  He specifically noted in the examination report that the Veteran did not have hallux rigidus or any other foot injury.  However, the Veteran subsequently submitted private medical records dated in June 2014 that show diagnoses of hallux rigidus, posterior tibial tendon dysfunction (PTTD), and osteoarthrosis of the feet.  Therefore, the Board finds that an additional VA examination and medical opinion are needed to determine the nature and etiology of any foot disorder that may now be present.


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his feet.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding and relevant VA treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral foot disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge. If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any foot disorder that has been present during the pendency of the appeal.  He or she should review the June 2014 private medical records and specifically address whether he has or has had hallux rigidus, posterior tibial tendon dysfunction (PTTD), and osteoarthrosis of the feet.  

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder is related to his military service, including the documented symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence. If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

